DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Krabbenborg (US 8674022) and further in view of Scrivens (US 2012/0077404), and Salazar (KR 2016/0117533).
Regarding claim 26, Krabbenborg discloses: heating then cooling a polymer blend for creating of sacrificial supports (see claim 1).
Krabbenborg is silent to that the ink is a silicone ink; and wherein the sacrificial support is an organic solvent with a di-block and tri-block copolymer.
In the same field of endeavor of additive manufacturing as Krabbenborg (see title, abs), Scrivens discloses: sacrificial supports in manufacture of silicone objects ([0011], [0039] regarding the sacrificial supports and [0043] regarding polymer blends).
To select the silicone object of Scrivens in the additive manufacturing method of Krabbenborg modified the surface energy and improved bonding ([0032]).
In the same field of endeavor of additive manufacturing as Krabbenborg (see title, abs), Salazar discloses: use of blending a di-block copolymer and a triblock copolymer (see SEP triblock and styrene di-block copolymer mixed) in an organic solvent (see mineral oil) in creation of supports.
To use the blended polymer of Salazar in the additive manufacturing method of Krabbenborg had the benefit that it improved the thermal stability, UV light stability, oxidation stability and weatherability of the final polymer (see detailed translation of description).
It would have been obvious to one of ordinary skill in the art to combine the silicone ink object of Scrivens and the di-block and tri-block copolymer blend in organic solvent of Salazar with the additive manufacturing method of Krabbenborg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved surface energy and bonding of the resulting polymer, and improved the thermal, UV light, oxidation stabilities and weatherability of the final polymer.
Regarding claim 27, the combination Krabbenborg / Scrivens / Salazar discloses (citations to Salazar): wherein the organic solvent is mineral oil (see mineral oil / hydrocarbon oils throughout).
Regarding claim 28, the combination Krabbenborg / Scrivens / Salazar discloses (citations to Salazar): wherein the organic solvent is mineral oil from 90-99 % wt. (see 90-98 wt. % mineral oil of Risella Oil gel of detailed description translation).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Krabbenborg (US 8674022) and further in view of Scrivens (US 2012/0077404), Salazar (KR 2016/0117533), and St. Clair (US 2003/0176574).
Regarding claim 29, the combination Krabbenborg / Scrivens / Salazar does not disclose: wherein the ratio between the di-block and tri-block copolymer is between 45:55 and 55:45 % by weight.
Reasonably pertinent to the problem attempted to be solved of block copolymers as Krabbenborg (see title, abs), St. Clair discloses: a di-block copolymer and tri-block copolymer blend with 44% tri-block copolymer and 56 wt. % di-block copolymer ([0046]).  This is close enough to the claimed range to meet the claimed subject matter as an overlapping range (44 wt. % is approx.. 45 wt. %).
One of ordinary skill in the art would have looked from Krabbenborg to other references in the art to determine the optimum / working range of the mass / weight fractions / percentages of the di to tri block ratios where the coupling efficiency was an art-recognized result-effective variable with regards to the mass content of the deblocks to tri-blocks ([0046]).
It would have been obvious to one of ordinary skill in the art to select the di-block to tri-block mass fractions of St. Clair in the additive manufacturing method of Krabbenborg to arrive at the claimed method before the effective filing date because doing so was the manipulation of an art-recognized result-effective variable with regards to the coupling efficiency.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krabbenborg (US 8674022) and further in view of Scrivens (US 2012/0077404), Salazar (KR 2016/0117533), Yonezawa (US 6239218), and Knoll (WO 2012/055919), and Muyldermans (WO 03/035752).
Regarding claim 30, the combination Krabbenborg / Scrivens / Salazar does not disclose (citations to Krabbenborg): wherein the di-block and triblock copolymer contain styrene.
In the same field of endeavor of copolymers compositions as Krabbenborg (see title, abs), Yonezawa (US 6239218) discloses: use of styrene in the blocks of the di-block and tri-block in the polymer blend (col. 2, lines 3-13).
To select styrene blocks in the di-block and tri-block copolymer improved the flowability of the block copolymer (col. 2, lines 3-13).
The combination Krabbenborg / Scrivens / Salazar / Yonezawa does not disclose: wherein the first temperature / heating temperature is above the glass transition temperature of polystyrene (styrenes are known to have a glass transition temperature between 50-150 C – pure styrenes are known to be about 95 C – see Muyldermans - WO 03/035752 pp. 1).
In the same field of endeavor of extruding polymeric materials as Krabbenborg (see title, abs), Knoll discloses: heating to a temperature between 100-140 C of a polymer blend (see detailed description translation).
To heat the polymeric blend of Krabbenborg to the temperature above glass transition temperature of poly-styrene (100-140 C) would have had the benefit that it optimized the vaporization of the solvent (see detailed description translation).
It would have been obvious to one of ordinary skill in the art to combine the styrene in the di and tri block copolymers of Yonezawa and the heating to above 100 C of Knoll in the additive manufacturing method of Krabbenborg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of flowability and optimized the vaporization of the solvent.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Krabbenborg (US 8674022) and further in view of Scrivens (US 2012/0077404), Salazar (KR 2016/0117533), and Knoll (WO 2012/055919).
Regarding claim 31, The combination Krabbenborg / Scrivens / Salazar does not disclose: wherein the first temperature / heating temperature is between 50-150 C.
In the same field of endeavor of extrusion methods as Krabbenborg (see title, abs), Knoll discloses: to elevate the temperature to a temperature of 100-150 C.
To heat the polymeric blend of Krabbenborg to the temperature above glass transition temperature of poly-styrene (100-140 C) would have had the benefit that it optimized the vaporization of the solvent (see detailed description translation).
It would have been obvious to one of ordinary skill in the art to combine the heating to above 100 C of Knoll in the additive manufacturing method of Krabbenborg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of flowability and optimized the vaporization of the solvent.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krabbenborg (US 8674022) and further in view of Scrivens (US 2012/0077404), Salazar (KR 2016/0117533), and Chen (US 2003/0186603).
Regarding claim 32, the combination Krabbenborg / Scrivens / Salazar does not disclose: wherein the microgel particles have an average diameter of 5-6 microns.
	In the same field of endeavor of microparticles as Krabbenborg (see title, abs), Chen discloses: particles with a size / diameter from 3-50 microns ([0206] – this is an overlapping range to the claimed range).
	To select the particle sizes of Chen in the additive manufacturing method of Krabbenborg had the benefit of improving the materials properties of the composite ([0004]).
	It would have been obvious to one of ordinary skill in the art to combine the particle size of Chen in the additive manufacturing method of Krabbenborg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement in the material properties of the composite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743